Title: From John Adams to Horatio Gates Spafford, 22 November 1813
From: Adams, John
To: Spafford, Horatio Gates



Friend
Quincy Nov. 22. 1813

I have recd. the Gazetteer of New York, which you design for the Emperor of all the Russias, and will Send it by Mr. Ingraham, who is Soon to embark for Russia, where he has been before and acquainted in the family of our Minister
God omnicient knows whether it is or is not “amiss to inform the European Potentates of the growing Strength and Numbers, and general prosperity of the American States.”
There is an European Jealousy of America: and that Jealousy will increase at least as fast as their Information.
I Shewed your Book to my Neighbour Mr Quincy and mentioned your Wish. He is corresponding Secretary to the American Accademy of Arts and Sciences. If you will Send to me a Copy bound, addressed to that Accademy, I will Send it to Mr. Quincy.
I wish our Massachusetts had a Spafford. We have neither Gazetteer nor Map. We have forgotten the ancient Precept “Know thyself.”
I wish you would give Us a Gazetteer of Canada too.
Your Title “Gazetteer” is too modest. The Work is of a higher Character. Or, perhaps I may have a prejudice against Gazettes. I am however a Friend to your virtuous and useful pursuits and labours
John Adams